                    Case 1:20-cr-00013-SPW Document 41 Filed 11/20/20 Page 1 of 8
                                    United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: OR 20-13-BLG-SPW-l
 JASON JAY TALLBULL                                                        USM Number: 10301-046
                                                                           Evangclo Arvanetes
                                                                           Dcfciidanl's AUorncv




THE DEFENDANT:
       pleaded guilty to count(s)                        1
       pleaded nolo contendere to count(s) which
 □
       was accepted by the court
       was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 ] 8:2243 A.F Attempted Sexual Abuse Of A Minor; 18:1153(A) Crime On A                            12/15/2018
 Reservation.




The defendant is sentenced as provided in pages 2 through 7 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □     The defendant has been found not guilty on count(s)
 IS!   Count(s) 2 Kl is   □ are dismissed on the motion of the United States

       It is ordered that the defendant must notify the United Stales attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                              November 20.2020
                                                              Dale of Imposition of Judgment




                                                             ✓Signature of Judge

                                                              Susan P. Walters
                                                              United States District Judge
                                                              Name and Title of Judge

                                                              November 20,2020
                                                              Date
Case 1:20-cr-00013-SPW Document 41 Filed 11/20/20 Page 2 of 8
Case 1:20-cr-00013-SPW Document 41 Filed 11/20/20 Page 3 of 8
Case 1:20-cr-00013-SPW Document 41 Filed 11/20/20 Page 4 of 8
Case 1:20-cr-00013-SPW Document 41 Filed 11/20/20 Page 5 of 8
Case 1:20-cr-00013-SPW Document 41 Filed 11/20/20 Page 6 of 8
Case 1:20-cr-00013-SPW Document 41 Filed 11/20/20 Page 7 of 8
Case 1:20-cr-00013-SPW Document 41 Filed 11/20/20 Page 8 of 8
